ITEMID: 001-93716
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: SÖKMEN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, Mr Şinasi Sökmen, is a Turkish national who was born in 1949 and lives in Adana. He was represented before the Court by Mr İ. Gül, a lawyer practising in Ankara. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 23 February 1993 the General Directorate of National Roads and Highways decided to expropriate the applicant’s land in Gölbaşı, Ankara. The applicant brought an action in the Gölbaşı Civil Court on 20 December 2001, seeking increased compensation.
On 7 April 2004 the Gölbaşı Civil Court awarded the applicant 891,192,000 Turkish liras (TRL) by way of additional compensation, plus interest at the statutory rate. Both parties appealed. In the meantime the applicant initiated execution proceedings through the Ankara Enforcement Office on 1 July 2004. The Court of Cassation upheld the first-instance court’s decision on 14 September 2004.
The authorities paid a total of 3,565.07 new Turkish liras (TRY) to the Enforcement Office on 5 May 2005. The applicant withdrew the payment on 15 February 2006.
